Name: 2014/515/EU: Council Decision of 30 July 2014 appointing four Irish members and four Irish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-08-05

 5.8.2014 EN Official Journal of the European Union L 232/22 COUNCIL DECISION of 30 July 2014 appointing four Irish members and four Irish alternate members of the Committee of the Regions (2014/515/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Irish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. On 20 September 2011, by Council Decision 2011/649/EU (3), Mr Des HURLEY was appointed as member and Ms Catherine YORE was appointed as alternate member until 25 January 2015. (2) Four members' seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Gerry BREEN, Ms Constance HANNIFFY, Mr Des HURLEY and Mr Brian MEANEY. (3) Two alternate members' seats have become vacant following the end of the terms of office of Mr Barney STEELE and Ms Catherine YORE. (4) Two alternate members' seats will become vacant following the appointment of Ms Maria BYRNE and Ms Mary FREEHILL as members of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Ms Maria BYRNE, Councillor, Limerick City and County Council  Mr Eamon DOOLEY, Councillor, Offaly County Council  Ms Mary FREEHILL, Councillor, Dublin City Council  Mr Neale RICHMOND, Councillor, Dun Laoghaire Rathdown County Council; and (b) as alternate members:  Ms Deirdre FORDE, Councillor, Cork County Council  Mr Clifford KELLY, Councillor, Cavan County Council  Mr Michael MURPHY, Councillor, Tipperary County Council  Mr William PATON, Councillor, Carlow County Council. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 30 July 2014. For the Council The President S. GOZI (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11. (3) OJ L 261, 6.10.2011, p. 25.